              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:05-cr-00209-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
RAPHAEL ARROYOS FERNANDEZ, )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s “Motion for

Reduction of Sentence under 18 U.S.C. § 3582(c)” [Doc. 130].

      Upon review of the motion, the Court determines that the Government

should respond to the Defendant’s motion.

      IT IS, THEREFORE, ORDERED that the Government shall respond to

the Defendant’s “Motion for Reduction of Sentence under 18 U.S.C. §

3582(c)” [Doc. 130] within thirty (30) days of the entry of this Order.

      IT IS SO ORDERED.
                               Signed: July 1, 2019
